DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest a measurement method for micro topography and surface roughness of internal surface of gap, wherein the measurement method is realized based on a measurement system which comprises a PC, a controller, a flexible mechanism and a measurement thin film; the measurement thin film has a copy function and is bonded to the flexible mechanism; the PC is connected with the flexible mechanism through the controller to control the flexible mechanism to expand or contract; the flexible mechanism has expansion and contraction functions and is used for carrying the measurement thin film to enter the gap and measure micro topography and surface roughness of the internal surface;
the measurement method comprises the following specific process:
firstly, contracting the flexible mechanism to which the measurement thin film is bonded and then inserting the flexible mechanism into the gap, wherein the size of a gap inlet is between 300 µm and 1 mm;

finally, controlling the flexible mechanism to contract and withdraw from the gap inlet through the controller; measuring actual numerical values of the information about the micro topography and surface roughness of the internal surface extracted by the measurement thin film through a surface topography measuring instrument; and calibrating before measurement by the measurement thin film to ensure measurement accuracy during reproduction of the measurement thin film.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Hinaga (US 2013/0108118), who teaches a system for measuring surface roughness of internal layers of printed circuit boards using a scanning optical microscope; however Hinaga fails to teach the use of a flexible mechanism in combination with a thin film to measure roughness.
Furthermore, Jiang (CN 207074048) teaches a system of measuring groove roughness using a test mirror and LED; however Jiang fails to teach the use of a flexible mechanism in combination with a thin film to measure roughness.
The primary reason for allowance of the claims is the combination of the measurement method’s steps of contracting the flexible mechanism to which the measurement thin film is bonded and then inserting the flexible mechanism into the gap, wherein the size of a gap inlet is between 300 µm and 1 mm; controlling the flexible mechanism to expand through the controller so as to effectively combine the measurement thin film with a measured surface; and extracting information about the micro topography and surface roughness of the internal surface by the measurement thin film through a copy manner; and controlling the flexible mechanism to contract and withdraw from the gap inlet through the controller; measuring actual numerical values of the information about the micro topography and surface roughness of the internal surface extracted by the measurement thin film through a surface topography measuring instrument; and calibrating before measurement by the measurement thin film to ensure measurement accuracy during reproduction of the measurement thin film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438.  The examiner can normally be reached on Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881